           Case 1:19-cv-00725-RA Document 51 Filed 06/29/20 Page 1 of 1


                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
 IRIS E. CASTANEDA,                                               DATE FILED: 6-29-20

                              Plaintiff,
                                                                     19-CV-725 (RA)
                         v.
                                                                          ORDER
 MARRIOT INTERNATIONAL, INC. et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge: et al.

         No later than July 13, 2020, the parties shall jointly submit to the Court a proposed case

management plan and scheduling order. A template is available at https://nysd.uscourts.gov/hon-

ronnie-abrams. The proposed case management plan and scheduling order should be filed

electronically on ECF, consistent with the Court’s Electronic Case Filing Rules & Instructions,

which were updated on April 1, 2020, and are available at https://nysd.uscourts.gov/rules/ecf-

related-instructions.

SO ORDERED.

Dated:      June 29, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
